Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-19-00881-CV

                                        IN RE Hannah RYERSON

                                      Original Mandamus Proceeding 1

Opinion by: Beth Watkins, Justice
Concurring opinion by: Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 4, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 19, 2019, relator filed a petition for writ of mandamus. After considering

the petition, the response, the reply, and the record, this court concludes relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                         Beth Watkins, Justice




1
 This proceeding arises out of Cause No. 2018CI04186, styled Kirsten Hartman and Diamond Landeros v. Hannah
Ryerson, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.